DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                           FOURTH DISTRICT

              SCHOOL BOARD OF PALM BEACH COUNTY,
                           Appellant,

                                  v.

 FLORIDA DEPARTMENT OF EDUCATION; RENAISSANCE CHARTER
  SCHOOL, INC.; and RENAISSANCE CHARTER HIGH SCHOOL OF
                        PALM BEACH,
                          Appellees.

                            No. 4D16-2207

                         [February 14, 2018]

   Appeal from the State of Florida, Department of Education; L.T. Case
No. 2015-3244-FOI.

  JulieAnn Rico, General Counsel, A. Denise Sagerholm and Sean
Fahey, Assistant General Counsel, Office of General Counsel, The School
Board of Palm Beach County, Florida, West Palm Beach, for appellant.

  Stephanie Alexander and Edward J. Pozzuoli of Tripp Scott, P.A., Fort
Lauderdale, for appellees Renaissance Charter School, Inc., and
Renaissance Charter High School of Palm Beach.

PER CURIAM.

   Renaissance Charter School, Inc. and Renaissance Charter High
School of Palm Beach (collectively, “Renaissance”) sought to open a
charter school and submitted their application to the School Board of
Palm Beach County (“the School Board”). After the School Board rejected
the application, the Charter School Appeal Commission (“CSAC”)
recommended that Renaissance’s appeal be granted, and the State Board
of Education adopted the recommendation and reversed the School
Board’s denial of the application. The School Board took this appeal,
wherein it raises evidentiary issues and also challenges the
constitutionality of the charter school appeal statute, section
1002.33(6)(c), Florida Statutes (2015). We affirm on the constitutional
challenge, but we reverse and remand for CSAC to make factual findings
necessary for review of the evidentiary issues raised on appeal.
   The School Board’s challenge of section 1002.33(6)(c), Florida
Statutes, was entertained by this court in another appeal and found to
be without merit. 1 See Sch. Bd. of Palm Beach Cty. v. Fla. Charter Educ.
Found., Inc., 213 So. 3d 356, 359-61 (Fla. 4th DCA 2017), rev. denied,
No. SC17-958 (Fla. Sept. 19, 2017). We elaborate no further on that
issue.

    With respect to the other issues raised on appeal, CSAC’s findings are
inadequate for meaningful review. In School Board of Palm Beach
County, 213 So. 3d at 359, CSAC’s written recommendation stated “that
the School Board did not have competent substantial evidence to support
its denial of the Charter School Application based on the Applicant’s
failure to meet the standards for the Education Plan pursuant to
1002.33, Florida Statutes, and State Board of Education Rule 6A-6.0786,
Florida Administrative Code.”       This court recognized that section
1002.33(6)(e)5., Florida Statutes (2016), requires CSAC to include a fact-
based justification in its written recommendation to the State Board of
Education, and it found that CSAC’s finding was a “legal conclusion, not
a fact-based justification,” and as such, meaningful review was not
possible. Id. at 362. This court further noted that CSAC members failed
to engage in discussion and fact-finding during their meeting. Id.

   Here, CSAC’s       written    recommendation       contained     only   legal
conclusions:

      [T]he School Board did not have competent substantial
      evidence to support its denial of the Charter School
      Application based on the Applicant’s failure to meet the
      standards for the Educational Plan pursuant to Section
      1002.33, Florida Statutes, and State Board of Education
      Rule 6A-6.0786, Administrative Code. . . . the Organizational
      Plan pursuant to Section 1002.33, Florida Statutes, and
      State Board of Education Rule 6A-6.0786, Florida
      Administrative Code. . . . [and] the Business Plan pursuant
      to Section 1002.33, Florida Statutes, and State Board of
      Education Rule 6A-6.0786, Florida Administrative Code.

Although CSAC members posed questions to the parties during the
CSAC meeting, their questions do not shed light on CSAC’s fact-based
justification for its recommendation.

1 In the other appeal, this court cited to the 2016 version of the statute. This
appeal involves the 2015 version of the statute, but the subsections at issue are
the same in both versions of the statute.

                                       2
   Based on the foregoing, we reverse and remand for CSAC to make
factual findings consistent with section 1002.33(6)(e)5., Florida Statutes
(2015).

   Reversed and remanded with instructions.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    3